Proceeding pursuant to CPLR article 78 to annul a determination of the State Liquor Authority, dated October 31, 1968, which revoked petitioner’s restaurant liquor license and made demand upon petitioner’s surety bond of $1,000, on the ground that petitioner had permitted trafficking in narcotics on the licensed premises. Determination modified, on the law, by annulling the revocation and the bond demand and substituting therefor a provision that the license be suspended for 30 days. As so modified, determination confirmed, without costs. In our opinion, the punishment imposed was excessive and should be reduced to a suspension of 30 days. Rabin, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.